Citation Nr: 0701637	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-32 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to August 2, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to October 
1976.

In a May 2000 decision, the Board of Veterans' Appeals 
(Board) granted service connection for post-traumatic stress 
disorder (PTSD).  In an October 2000 rating decision, the RO 
implemented the Board's grant of service connection for PTSD, 
assigned a 70 percent scheduler rating effective from 
November 26, 1996, based on the date of receipt of the claim 
for service connection for PTSD, and assigned a 100 percent 
scheduler rating effective from August 2, 2000, based on the 
date of a VA examination.  

In a March 2003 Board decision on a claim for service 
connection for a back disability, the Board determined that a 
March 1998 VA psychiatry report and the veteran's March 2000 
statement raised an inferred claim for TDIU and referred the 
matter to the RO for the appropriate action.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
in which the RO denied entitlement to a TDIU prior to August 
2, 2000.  In August 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in October 2003, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2003.

In July 2005, the Board remanded the claim to the RO for 
additional development of the evidence.  After completing the 
requested action, the RO continued the denial of the claim, 
and returned this matter to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has accomplished.

2.  The veteran filed a claim for service connection for PTSD 
which was denied by the RO in August 1997; the veteran 
appealed that determination to the Board.

3.  By decision dated in May 2000, the Board granted service 
connection for PTSD; assigning a 70 percent rating from 
November 26, 1996 and a 100 percent from August 2, 2000.

4.  The medical evidence shows that the service-connected 
PTSD prevented the veteran from securing or following 
substantially gainful employment since the date of claim for 
service connection.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the appellant's 
favor, the criteria for a TDIU were met as of November 26, 
1996.  38 U.S.C.A. § 5107, 5103, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.151, 3.157, 3.159 3.340, 3.341, 3.400, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, and in view of the Board's favorable disposition 
of the claim on appeal, the Board  finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal.  

II.  Analysis

The veteran filed a claim for service connection for PTSD 
which was received on November 26, 1996.  

By rating action in August 1997, the RO denied the claim for 
service connection for PTSD.  The veteran appealed that 
determination to the Board.  In a May 2000 decision, the 
Board granted service connection for PTSD.

By rating action in September 2000, the RO effectuated the 
Board's grant of service connection for PTSD.  A 70 percent 
rating was assigned from November 26, 1996, the date of 
receipt of the veteran's claim for service connection.  A 100 
percent scheduler rating was assigned effective from August 
2, 2000, based on the findings shown of VA examination of 
that date.  

A November 1996 VA hospital record shows that the veteran was 
admitted after reporting increasing depression and the 
diagnoses included PTSD.  On VA examination in April 1997, 
the veteran reported that she began treatment for symptoms 
associated with PTSD during the previous year at the Vet 
Center and VA Mental Health Center.  It was also noted that 
she had two psychiatric hospitalizations, the most recent one 
in November 1996.  It was noted that she had trouble holding 
jobs, which was in part drug-related and in part to inability 
to manage depression and her temper.  The assessment was PTSD 
and it was indicated that she had considerable disability, 
considered to be moderately to severely disabled.  

VA mental health treatment records show that the veteran 
received one on one treatment from a psychologist, the first 
treatment record dated in June 1997.  That record shows that 
that examiner noted continuing problems with PTSD symptoms.  
It was indicated that the veteran had reduced flexibility and 
efficiency and was unable to retain employment.  It was 
concluded that she was unemployable for any full time job.  
An October 1997 mental health treatment record shows that the 
veteran reported continuing problems with PTSD symptoms.  The 
examiner again indicated that the veteran had chronic severe 
industrial impairment and was unemployable.  Subsequent 
treatment records generated by the VA psychologist dated up 
to March 1998 continued to indicate that the veteran was 
unemployable due to PTSD.  VA outpatient mental health 
records dated from 1998 to 2000 show continued mental health 
treatment.  

A November 1999 VA Vocational Rehabilitation Note indicated 
that the veteran was interviewed and it was concluded that 
employability was not feasible.  

On VA examination in November 2000, the veteran reported a 
history of being raped in service.  She reported that 
symptoms of PTSD has worsened since 1992.  It was indicated 
that her inability to concentrated cause her to be unable to 
pass examinations when she attempted to go back to school.  
She reported daily nightmares, exaggerated startle response, 
avoidance of crowds, and inability to work, due to anger and 
because people reminded for of the rapist.  She indicated 
that she some homicidal ideas and had threatened her husband 
with a knife.  She also reported previous suicide attempts.  
She also indicated that she had memory problems.  She 
reported that she was in weekly psychotherapy.  It was noted 
that she was unable to complete work study at school due to a 
nervous breakdown.  It was noted that she was unemployed.  
The diagnosis was PTSD.  The examiner stated that she 
continued to have problems with multiple PTSD symptoms which 
made employment impossible.  It was indicated that her 
flexibility, reliability and efficiency in an industrial 
setting was totally impaired and her level of disability was 
in the severe to total range.  

When the service-connected disability rating is less than 100 
percent, assignment of a TDIU requires inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that, if there are two or more 
disabilities, at least one is ratable at 40 percent or more 
and there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Having reviewed the entire record, the Board concludes that 
the evidence supports the assignment of a TDIU, as of the 
date of the claim for service connection for PTSD, November 
26, 1996.  As noted above, in August 1997, the RO initially 
denied the veteran's claim for service connection PTSD.  The 
veteran appealed that determination and the Board 
subsequently granted service connection for PTSD in May 2000.  
The RO assigned a 70 percent rating effective from the date 
of claim on  November 26, 1996 and 100 percent rating from 
August 2, 2000.  As a result of the grant of service 
connection for PTSD and the assignment of the 70 percent 
rating as of November 26, 1996, the veteran met minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

The evidence clearly shows that prior to and following the 
receipt of the claim for service connection for PTSD, the 
veteran received psychiatric treatment for multiple symptoms 
associated with PTSD that caused unemployability.  The 
medical evidence includes the opinions of a VA treating 
psychiatrist that the veteran was unemployable due to PTSD 
symptoms.  The August 2000 VA examination report noted a 
history of PTSD symptoms well before the receipt of the claim 
in November 1996 and clearly indicated that those continued 
symptoms resulted in umemployability.  Review of the medical 
evidence indicates the veteran had symptoms due to PTSD from 
the time of the receipt of the November 1996 claim and that 
she was unemployed at the time that she submitted her claim 
in November 1996.  The medical evidence indicates that she 
had severe chronic PTSD symptoms and was found to be 
unemployable due to her PTSD symptoms.

Resolving all reasonable doubt in favor of the veteran (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102)  the medical 
evidence shows that the service-connected PTSD prevented the 
veteran from performing substantially gainful employment 
since the date of claim for service connection and supports 
the award of a TDIU from November 26, 1996. 


ORDER

A TDIU, from November 26, 1997, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


